UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-D ASSET-BACKED ISSUER DISTRIBUTION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the monthly distribution period from June 25, 2008 to July 25, 2008 Commission File Number of issuing entity: 333-148403-01 Banc of America Funding 2008-1 Trust (Exact name of issuing entity as specified in its charter) Commission File Number of depositor: 333-148403 Banc of America Funding Corporation (Exact name of depositor as specified in its charter) Bank of America, National Association (Exact name of sponsor as specified in its charter) New York (State or other jurisdiction of incorporation or organization of the issuing entity) Requested from the I.R.S. but not yet received (I.R.S.
